DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 were previously pending and subject to a Non-Final Office Action having a notification date of April 28, 2021 (“Non-Final Office Action”).  Following the non-final Office Action, Applicant filed an Amendment on July 19, 2021 amending claims 1-2, 8-9, and 15-16.  
Claims 1-21, as recited in the Amendment, are currently pending and subject to the final office action below.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112
Applicant’s arguments, see Applicant’s remarks, filed July 19, 2021, with respect to claims 1-21 have been fully considered. The applicant amended the claims to clarify the 112(a) issues and provided explanations of the issue. Thus the 112(a) rejections have been withdrawn.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, page 10, regarding 35 U.S.C. § 101 Rejection Section, filed July 19, 2021, with respect to the rejections of claims 1-21 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more have been fully considered but they are not 
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
The arguments are moot in view of the new grounds of rejections set forth below. 
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are directed to a method (i.e., a process), claims 8-14 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-21 are directed to a system (i.e., a machine).  Accordingly, claims 1-21 are all within at least one of the four statutory categories. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Specifically, independent claim 15 recites:
A computing system including a processor and memory configured to perform operations comprising:
obtaining encounter information via a compartmentalized virtual assistant during a patient encounter, wherein the compartmentalized virtual assistant includes a core functionality module that verbally interacts with an encounter participant of the patient encounter, wherein the core functionality module verbally interacts with at least one of a patient and a medical professional as the encounter participant during a check-in portion of the patient encounter; and
determining that one of a medication and a medical procedure was mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter; 
downloading and activating one or more additional functionalities to the compartmentalized virtual assistant during the patient encounter based upon, at least in part, mentioning one of the medication and the medical procedure during the portion of the patient encounter, wherein at least one of the one or more additional functionalities added and activated to the compartmentalized virtual assistant during the patient encounter includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient; and 
providing feedback to the second encounter participant from the compartmentalized virtual assistant based upon the one or more additional functionalities to inform the second encounter participant whether one of the medication and the medical procedure mentioned is covered by the medical insurance plan of the patient.      
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because interacting with encounter participant during check-in of patient encounter, adding and activating function and providing feedback to the encounter participant all relates to managing human behavior/interactions between people, typically carried out by medical professional.  
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 16-21 (similarly for dependent claims 2-7, and 9-14) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 16-18 (similarly to claims 2-4, and 9-11), these claims these claims constitute: (a) “certain methods of organizing human activity” because assisting encounter participants with more functionalities or removing existing functionalities based on as needed basis all relates to managing human behavior/interactions between people. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because adding or removing functions based on need are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
In relation to claims 19-20 (similarly to claims 5-6, and 12-13), these claims these claims constitute: (a) “certain methods of organizing human activity” because generating encounter transcripts and populating medical records all relates to managing human behavior/interactions between people. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because processing encounter information to generate transcripts and processing the 
In relation to claim 21 (similarly to claims 7 and 14), these claims merely recite specific kind of encounter information that was obtained audibly using virtual assistant.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system including a processor and memory configured to perform operations comprising (conventional computer implementation as noted below, see MPEP § 2106.05(f)):
obtaining encounter information via a compartmentalized virtual assistant during a patient encounter (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), wherein the compartmentalized virtual assistant includes a core functionality module (conventional computer implementation as noted below, see MPEP § 2106.05(f)) that verbally interacts with an encounter participant of the patient encounter, wherein the core functionality module (conventional computer implementation as noted below, see MPEP § 2106.05(f)) verbally interacts with at least one of a patient and a medical professional as the encounter participant during a check-in portion of the patient encounter; and 
determining that one of a medication and a medical procedure was mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
downloading (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and activating one or more additional functionalities to the compartmentalized virtual assistant (conventional computer implementation as noted below, see MPEP § 2106.05(f)) during the patient encounter based upon, at least in part, mentioning one of the medication and the medical procedure during the portion of the patient encounter, wherein at least one of the one or more additional functionalities added and activated to the compartmentalized virtual assistant (conventional computer implementation as noted below, see MPEP § 2106.05(f)) during the patient encounter includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient; and 
providing feedback to the second encounter participant from the compartmentalized virtual assistant (conventional computer implementation as noted below, see MPEP § 2106.05(f)) based upon the one or more additional functionalities to inform the second encounter participant whether one of the medication and the medical procedure mentioned is covered by the medical insurance plan of the patient.      
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Id.). 
Regarding the additional limitation “obtaining encounter information during a patient encounter,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 16 (similar to claims 2 and 9), regarding the additional limitation “the compartmentalized virtual assistant” the Examiner submits that this limitation amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 17 (similar to claims 3 and 10), regarding the additional limitation “the compartmentalized virtual assistant” the Examiner submits that this limitation amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 18 (similar to claims 4 and 11), regarding the additional limitation “the compartmentalized virtual assistant” the Examiner submits that this limitation amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
Claims 19-20 (similar to claims 5-6 and 12-13) do not have any additional elements.
For claim 21 (similar to claims 7 and 14), regarding the additional limitation “audibly obtaining encounter information during a patient encounter,” the Examiner submits that this additional limitation Id.). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-21 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 15 with its dependent claims 16-21 and analogous independent claim 1 with its dependent claims 2-7, analogous independent claim 8 with its dependent claims 9-14 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:  
Id.). Regarding the additional limitation “obtaining encounter information during a patient encounter,” which the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II).  
Thus, representative independent claim 15 and analogous independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 16-18 and analogous dependent claims 2-4 and 9-11, regarding the additional limitation “the compartmentalized virtual assistant” the Examiner submits that this limitation amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claims 19-20 (similar to claims 5-6 and 12-13) do not have any additional elements.
In dependent claim 21 and analogous dependent claims 7 and 14, regarding the additional limitation “the compartmentalized virtual assistant” the Examiner submits that this limitation amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional 
Therefore, claims 1-21 are ineligible under 35 USC §101.

	
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0050307 to Yuzefovich ("Yuzefovich") in view of Nuance (YouTube video clip entitled "Nuance Healthcare Florence Workflow Concept with Samsung Smartwatch Demo English", retrieved from Internet: https://www.youtube.com/watch?v=I-NVD60oyn0), in view of U.S. Patent App. Pub. No. 2015/0356250 to Polimeni ("Polimeni"), and further in view of U.S. Patent App. Pub. No. 2016/0357538 to Lewallen et al. ("Lewallen").
Regarding claims 1, 8 and 15, Yuzefovich discloses:
A computing system (see Fig. 1, a computing system 100) including a processor (see Fig. 8 and [49], processor 820) and memory (see Fig. 8 and [49], memory 810) configured to perform operations (see [49], a memory 810 and a processor 820 are used to execute an application or set of operations) comprising:
obtaining encounter information via a compartmentalized virtual assistant during a patient encounter (see Fig. 2A and [26], smart phone application allows doctor to record, transcribe and link patient’s telephone encounter to patient’s EMR), wherein the compartmentalized virtual assistant includes a core functionality module that verbally interacts with an encounter participant of the patient encounter (see [32] and Fig. 4, smart phone application has the core function of calling and interacting with patient), wherein the core functionality module verbally interacts with at least one of a patient and a medical professional as the encounter participant during a portion of the patient encounter (see [32] and Fig. 4, smart phone application has the core function of calling and interacting with patient and doctor. For example, requesting patient’s name, date of birth, password, account number, social security number, age, etc. and patient’s consent); and 
activating one or more additional functionalities to the compartmentalized virtual assistant during the patient encounter (see Fig. 2A and [26], example options/functions such as record/transcribe call, and add call to EMR for patient are shown on the smart phone application. Record call is an additional function module that is being activated during the patient encounter. Also see [33] and Fig. 4, after smart phone application received patient’s information and confirmed the consent, the application then call the doctor and connect patient and doctor for the call. The additional functionalities such as record/transcribe call, and add call to EMR is active and executed); and 
providing feedback to the second encounter participant from the compartmentalized virtual assistant based upon the one or more additional functionalities (see [34] and Fig. 4, the smart phone application offer the doctor an opportunity to create additional notes of the call whether spoken or written. The note is included with the case file).
Yuzefovich does not explicitly disclose:
determining that one of a medication and a medical procedure was mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter; 
downloading and activating one or more functionalities to the compartmentalized virtual assistant module of the plurality of functionality modules based upon, at least in part, a finding,
the finding being mentioning one of the medication and the medical procedure during the portion of the patient encounter,
wherein at least one of the plurality of functionality modules added and activated to the compartmentalized virtual assistant during the patient encounter includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient;
inform the second encounter participant whether one of the medication and the medical procedure mentioned is covered by the medical insurance plan of the patient.
Nuance teaches that it was known in the clinical decision support art at the time of filing to include: 
determining that one of a medication and a medical procedure was mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter (see screen shots provided from Nuance youtube video, encounter transcript was generated, the medication Lisinopril and the medical procedure repeat potassium was mentioned by the medical professional while verbally interacting with the virtual assistant, and the information was recorded by the virtual assistant),
the finding being mentioning one of the medication and the medical procedure during the portion of the patient encounter (see screen shots provided from Nuance youtube video, the medication Lisinopril and the medical procedure repeat potassium was mentioned by the medical professional while verbally interacting with the virtual assistant, and the information was recorded by the virtual assistant) in order to more accurately document and generate encounter transcript (see Nuance youtube video).
Therefore, it would have been obvious to one of ordinary skill in the art of encounter transcription before the effective filing date of the claimed invention to modify the system of Yuzefovich to include determining in at least a portion of the encounter transcript that one of a medication and a medical procedure was mentioned by at least one of the patient and the medical professional while verbally interacting with the virtual assistant during the portion of the patient encounter as taught by Nuance in order to more accurately document and generate encounter transcript. 
Polimeni teaches that it was known in the clinical decision support art at the time of filing to include: 
wherein at least one of the plurality of functionality modules includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient (see [93] and [94], the system access insurance database and look up the list of patient’s insurance coverage information to find a list of “in plan” prescription medications);
inform the second encounter participant whether one of the medication and the medical procedure mentioned is covered by the medical insurance plan of the patient (see [94] an alert is sent to the physician after the insurance coverage information is searched for the potential prescribed medication) in order to help physician make decisions for drug prescriptions (see [92] of Polimeni).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical decision support before the effective filing date of the claimed invention to modify the system of Yuzefovich to include wherein at least one of the plurality of functionality modules includes a medical coverage datasource interaction functionality to determine whether one of the medication and the medical procedure mentioned is covered by a medical insurance plan of the patient; inform the second encounter participant whether one of the medication and the medical procedure mentioned is covered by the medical insurance plan of the patient as taught by Polimeni in order to help physician make decisions for drug prescriptions.  
Lewallen teaches that it was known in the software application installation art at the time of filing to include: 
downloading and activating one or more functionalities to the compartmentalized virtual assistant module of the plurality of functionality modules based upon, at least in part, a finding (see [19], application resources can be downloaded and installed on demand) in order to minimize the waste of disk space when the applications are installed on the device without negatively affecting their usability (see paragraph [3] of Lewallen).

Note: for example, the functionality for creating an EMR could be added to the system of Yuzefovich only when a user desires to create an EMR. This reduces the amount of programming stored on the system until the added functionality is needed.
Regarding claims 2, 9 and 16, Yuzefovich does not explicitly disclose:
downloading one or more additional functionality modules for the compartmentalized virtual assistant when needed to effectuate the additional functionalities. 
However, Lewallen teaches that it was known in the software application installation art at the time of filing to include: downloading one or more additional functionality modules for the compartmentalized virtual assistant when needed to effectuate the additional functionalities (see [51] and Fig. 4, the client device requests for additional asset pack, saves it locally and then loads the asset pack) in order to minimize the waste of disk space when the applications are installed on the device without negatively affecting their usability (see paragraph [3] of Lewallen).


Regarding claims 3, 10 and 17, Yuzefovich does not explicitly disclose:
removing one or more existing functionalities from the compartmentalized virtual assistant on an as-needed basis.
However, Lewallen teaches that it was known in the software application installation art at the time of filing to include: removing one or more existing functionalities from the compartmentalized virtual assistant on an as-needed basis (see Fig. 5 and [56], application removes resources that are not being used) in order to minimize the waste of disk space when the applications are installed on the device without negatively affecting their usability (see paragraph [3] of Lewallen).
Therefore, it would have been obvious to one of ordinary skill in the art of software application installation before the effective filing date of the claimed invention to modify the system of Yuzefovich to include removing one or more existing functionalities from the compartmentalized virtual assistant on an as-needed basis as taught by Lewallen in order to minimize the waste of disk space when the applications are installed on the device without negatively affecting their usability.  

Regarding claims 4, 11 and 18, Yuzefovich does not explicitly disclose:
unloading one or more existing functionality modules of the compartmentalized virtual assistant when no longer needed to effectuate the existing functionalities.
unloading one or more existing functionality modules of the compartmentalized virtual assistant when no longer needed to effectuate the existing functionalities (see Fig. 5 and [56], application removes resources/functions that are not being used) in order to minimize the waste of disk space when the applications are installed on the device without negatively affecting their usability (see paragraph [3] of Lewallen).
Therefore, it would have been obvious to one of ordinary skill in the art of software application installation before the effective filing date of the claimed invention to modify the system of Yuzefovich to include removing one or more existing functionalities from the compartmentalized virtual assistant on an as-needed basis as taught by Lewallen in order to minimize the waste of disk space when the applications are installed on the device without negatively affecting their usability.  

Regarding claims 5, 12 and 19, Yuzefovich discloses:
processing the encounter information to generate an encounter transcript (see Fig. 1 and [23], voice data during the patient’s telephone encounter is transcribed into transcriptions).
Regarding claims 6, 13 and 20, Yuzefovich discloses:
processing at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter (see Fig. 1 and [23], the transcribed encounter transcripts is automatically placed in the patient's EMR records and stored for later retrieval).
Regarding claims 7, 14 and 21, Yuzefovich discloses:
audibly obtaining encounter information via the compartmentalized virtual assistant during the patient encounter (see Fig. 1 and [23], smart phone application allows doctor to record, transcribe and link patient’s telephone encounter to patient’s EMR). 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Brown et al. (U.S. Patent App. Pub. No. 2014 discloses a virtual healthcare assistant that use voice recognition and other functionalities to support patient.
Gallopyn et al. (U.S. Patent App. Pub. No. 2014/0249830) discloses a virtual medical assistant that use voice recognition and other functionalities to support clinical documentation.
Mishra et al. (U.S. Patent No. 6523166) discloses on-demand installation of software applications.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686